445 P.2d 983 (1968)
21 Utah 2d 368
John Elwood DENNETT, Plaintiff and Appellant,
v.
Alvin I. SMITH, Defendant and Respondent.
No. 11256.
Supreme Court of Utah.
October 21, 1968.
*984 John Elwood Dennett, pro se.
John G. Marshall, Salt Lake City, for respondent.
HENRIOD, Justice.
Appeal from a dismissal for reason that the complaint did not state a cause of action in a slander suit. Affirmed. No costs awarded.
The complaint simply averred that "defendant made, declared and published to certain persons certain derogatory and libelous statements relating and pertaining to the plaintiff which tended to degrade and discredit him."
We believe and hold that such allegation does not accord with the letter and spirit of Rule 8, Utah Rules of Civil Procedure, common law rules of pleading, or the most liberal of any other rules of pleading.
It is almost axiomatic that in defamation cases a certain degree of specificity is an essential in pleadings, that the language complained of must be set forth in words or words to that effect and that the defendant should not be required to resort to the ofttimes expensive discovery process to drag from a litigant what he really intends to do to his adversary by a vehicle shrouded in mystery.
Appellant says that Kirby v. Martindale,[1] a leading case on defamation, has not been cited since 1936, and hence should be discounted or discarded. That case states the law in a libel case but since defendant says it is not the law, we now cite it with approval, and now it has a date circa 1968 for approbation,  at least by this court.
CROCKETT, C.J., and CALLISTER, TUCKETT, and ELLETT, JJ., concur.
NOTES
[1]  19 S.D. 394, 103 N.W. 648 (1905).